Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

The Examiner recommends filing a written authorization for Internet communication in response to the present action.  Doing so permits the USPTO to communicate with Applicant using Internet email to schedule interviews or discuss other aspects of the application.  Without a written authorization in place, the USPTO cannot respond to Internet correspondence received from Applicant.  The preferred method of providing authorization is by filing form PTO/SB/439, available at: https://www.uspto.gov/patent/forms/forms.  See MPEP § 502.03 for other methods of providing written authorization.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 10/315,460, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  However, prior-filed .

Claim Construction Note
The  claim limitation “compressing, by a shared compressor,” recited in each of claims 1–4, 6, 11–14,  and 16, has been interpreted under 35 U.S.C. 112, sixth paragraph, because it uses a non-structural term “shared compressor” coupled with functional language “compressing” without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.
Since this claim limitation invokes 35 U.S.C. 112, sixth paragraph, claims 1–20 are interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation: the shared hardware compression element 1530, shown in fig. 15 and described in ¶232–235.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112, sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112, sixth paragraph.
Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1–20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1–41 of U.S. Patent No. 9,956,490. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1–41 of U.S. Patent No. 9,956,490 anticipate each limitation of present claims 1–20.  The Examiner believes the relationship between the claims is apparent, so a detailed analysis has been omitted.  If Applicant has any questions regarding this rejection, he/she is encouraged to contact the Examiner for clarification. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 

Claim 17 recites the limitation "the frame" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  It appears this may have intended to refer to the “first frame” recited in claim 11, and it has been interpreted as such for the purpose of applying prior art.

Claim 18 recites the limitation "the frame" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  It appears this may have intended to refer to the “first frame” recited in claim 11, and it has been interpreted as such for the purpose of applying prior art.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 4–12, and 14–19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Barrett et al. (US 2005/0071782) in view of Craig et al. (US 2006/0230428).

With regard to claim 1, Barrett discloses a method comprising: 
receiving, from a first server (content server 612)(¶87–88), a first set of frames for a first game (video feed preprocessor receives frames of an incoming video feed)(¶40–41); 
receiving, from a second server (multiple content providers may be present)(¶87–88), a second set of frames for a second game (video feed preprocessor receives frames of an incoming video feed; multiple feeds may be processed for display)(¶40–41; ¶45);
compressing, by a shared compressor, the first and second sets of frames to output a first plurality of compressed frames (each set of frames is compressed by reducing the resolution of the respective video feeds)(¶42); 
generating a first plurality of packets including the first plurality of compressed frames (content may be distributed via the Internet using IP protocol, which requires packetization of the content to be delivered)(¶89–91; ¶94); and 
streaming the first plurality of packets via a computer network to a client device (each miniaturized feed is streamed to the receiver)(¶47–51; ¶94).
While Barrett discloses the delivered content may be a “game” in the sense of a live sporting event (e.g., figs. 4A & 4B; ¶70), as well as “similar audio and/or video content” (¶88), Barrett does not specifically disclose the content is a “video game” as described in the specification of the present application. 
Craig discloses a similar system for delivering video game content via streams of compressed video (¶8). Craig teaches receiving video game content in the form of blocks of video and combining the blocks to create a stream of video for transmission to a user (¶58; ¶76).  This would have been an advantageous addition to the system disclosed by Barrett since it would have allowed viewers to view available streams of video game content in addition or as an alternative to traditional television programming, as well as select video game content for participation or interaction with other game participants (Craig; ¶53–57).


With regard to claim 2, Barrett further discloses the first and second sets of frames are compressed using a first type of compression associated with a display of thumbnail images of the first and second games on the client device (feeds are miniaturized to permit presentation of thumbnail feeds)(¶54), the method further comprising: 
receiving a control input from the client device via the network, wherein the control input is generated upon selection of one of the thumbnail images of the first game (users may select one of the thumbnail feeds to view the feed at full-scale)(¶62); 
compressing, by the shared compressor, a third set of frames for the first game using a second type of compression to output a second plurality of compressed frames (selected feed is presented to the user at full-scale)(¶62–63), wherein the second type of compression is different from the first type of compression (miniaturized feeds use a different compression type since they are reduced resolution and lower bit rate to reduce their size)(¶34); 
generating a second plurality of packets including the second plurality of compressed frames (content may be distributed via the Internet using IP protocol, which requires packetization of the content to be delivered)(¶89–91; ¶94); and 
streaming the second plurality of packets via the computer network to the client device (selected, full-scale feed is delivered to the user)(¶62–63).

With regard to claim 4, Barrett further discloses the first and second sets of frames are compressed using a first type of compression associated with a display of thumbnail images of 
receiving a control input from the client device via the network, wherein the control input is generated upon selection of one of the thumbnail images of the first game (users may select one of the thumbnail feeds to view the feed at full-scale)(¶62); 
generating, by a third server, a third set of frames for the first game in response to the reception of the control input (selected full-scale feed is requested, which is not miniaturized)(¶62–63); 
compressing, by the shared compressor, the third set of frames for the first game using a second type of compression to output a second plurality of compressed frames (selected feed is presented to the user at full-scale)(¶62–63), wherein the second type of compression is different from the first type of compression (miniaturized feeds use a different compression type since they are reduced resolution and lower bit rate to reduce their size)(¶34); 
generating a second plurality of packets including the second plurality of compressed frames (content may be distributed via the Internet using IP protocol, which requires packetization of the content to be delivered)(¶89–91; ¶94); and 
streaming the second plurality of packets via the computer network to the client device (selected, full-scale feed is delivered to the user)(¶62–63).

With regard to claim 5, Barrett further discloses the first plurality of packets are streamed to the client device to display a plurality of thumbnail images of a game finder application (multiple thumbnail images of available content are simultaneously displayed)(figs. 4A & 4B; ¶32; ¶54).

With regard to claim 6, Barrett further discloses the first plurality of packets are streamed to the client device to display a plurality of thumbnail images of a game finder application 
receiving a control input from the client device via the network, wherein the control input is generated upon selection of one of the plurality of thumbnail images of the first game (users may select one of the thumbnail feeds to view the feed at full-scale)(¶62); 
generating a third set of frames for the first game in response to the reception of the control input (selected full-scale feed is requested, which is not miniaturized)(¶62–63); 
compressing, by the shared compressor, the third set of frames for the first game using a second type of compression to output a second plurality of compressed frames (selected feed is presented to the user at full-scale)(¶62–63), wherein the second type of compression is different from the first type of compression (miniaturized feeds use a different compression type since they are reduced resolution and lower bit rate to reduce their size)(¶34); 
generating a second plurality of packets including the second plurality of compressed frames (content may be distributed via the Internet using IP protocol, which requires packetization of the content to be delivered)(¶89–91; ¶94); 
streaming the second plurality of packets via the computer network to the client device; and suspending execution of the game finder application for the client device (selected, full-scale feed is delivered to the user)(¶62–63).

With regard to claim 7, Barrett further discloses the first game is different from the second game (each feed may be a different source/event, such as “other games))(fig. 4A & 4B; ¶70).

With regard to claim 8, Barrett further discloses the first game is the same as the second game (multiple feeds may be different angles or versions of the same source/event)(¶74).

With regard to claim 9, Barrett and Craig each disclose the frames of the first set are image frames, wherein the frames of the second set are image frames (all content sources are images) (Barrett; ¶40–41) (Craig; ¶58; ¶76).

With regard to claim 10, Barrett further discloses streaming the first plurality of compressed frames to one or more storage devices for storage (miniaturized video streams are received by the video-feed UI producer and stored, at least temporarily, for incorporation into the UI and display)(¶77–80).

With regard to claim 11, Barrett discloses a method comprising: 
receiving, from a first server, (content server 612)(¶87–88), a first frame for a game (video feed preprocessor receives frames of an incoming video feed)(¶40–41)
compressing, by a shared compressor, the first frame and additional frames to output a first plurality of compressed frames (each set of frames is compressed by reducing the resolution of the respective video feeds)(¶42);
generating a first plurality of packets including the first plurality of compressed frames (content may be distributed via the Internet using IP protocol, which requires packetization of the content to be delivered)(¶89–91; ¶94); and 
streaming the first plurality of packets via a computer network to a first client device (each miniaturized feed is streamed to the receiver)(¶47–51; ¶94).
While Barrett discloses the delivered content may be a “game” in the sense of a live sporting event (e.g., figs. 4A & 4B; ¶70), as well as “similar audio and/or video content” (¶88), Barrett does not specifically disclose the content is a “video game” as described in the specification of the present application or receiving, from the first server and a second server, a first portion and a second portion of a first frame for a game and combining the first and second portions of the first frame to output the first frame;

Craig also teaches receiving first and second portions of a frame (e.g., video-game content and additional graphics to be added)(¶59) and combining the portions to form a single frame for subsequent transmission to the destination (¶59).  While Craig does not specifically state the portions are received from separate servers, Craig discloses the system may have other configurations including additional elements and/or arrangements of element (¶61).  Using a separate server to store the additional graphics would have been a predictable variation of storing the graphics on the game server.  This would have also been an advantageous addition to the system disclosed by Barrett since it would have allowed the source content to be supplemented with additional graphics, such as a scoreboard or similar information, before presentation to the recipient. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to permit access to video game content in addition or as an alternative to traditional television programming to increase user choices in entertainment content and/or permit selection of and participation in the video games via a central media location application as well as to receive first and second portions of a first frame, such as video game content and additional graphics to be blended into the frame, and combine the portions to form a single frame to allow supplemental information to be added to one or more frames before transmission to the recipient.

With regard to claim 12, Barrett further discloses the first frame and additional frames are compressed using a first type of compression associated with a display of thumbnail images of the game on the first client device (feeds are miniaturized to permit presentation of thumbnail feeds)(¶54), the method further comprising: 
receiving a control input from the first client device via the network, wherein the control input is generated upon selection of one of the thumbnail images of the game (users may select one of the thumbnail feeds to view the feed at full-scale)(¶62); 
compressing, by the shared compressor, a set of frames for the game using a second type of compression to output a second plurality of compressed frames (selected feed is presented to the user at full-scale)(¶62–63), wherein the second type of compression is different from the first type of compression (miniaturized feeds use a different compression type since they are reduced resolution and lower bit rate to reduce their size)(¶34);
generating a second plurality of packets including the second plurality of compressed frames (content may be distributed via the Internet using IP protocol, which requires packetization of the content to be delivered)(¶89–91; ¶94); and 
streaming the second plurality of packets via the computer network to the first client device (selected, full-scale feed is delivered to the user)(¶62–63).

With regard to claim 14, Barrett further discloses the first frame and additional frames are compressed using a first type of compression associated with a display of thumbnail images of the game on the first client device (feeds are miniaturized to permit presentation of thumbnail feeds)(¶54), the method further comprising: 
receiving a control input from the first client device via the network, wherein the control input is generated upon selection of one of the thumbnail images of the first game (users may select one of the thumbnail feeds to view the feed at full-scale)(¶62); 

compressing, by the shared compressor, the third set of frames for the first game using a second type of compression to output a second plurality of compressed frames (selected feed is presented to the user at full-scale)(¶62–63), wherein the second type of compression is different from the first type of compression (miniaturized feeds use a different compression type since they are reduced resolution and lower bit rate to reduce their size)(¶34); 
generating a second plurality of packets including the second plurality of compressed frames  (content may be distributed via the Internet using IP protocol, which requires packetization of the content to be delivered)(¶89–91; ¶94); and 
streaming the second plurality of packets via the computer network to the first client device (selected, full-scale feed is delivered to the user)(¶62–63).

With regard to claim 15, Barrett further discloses the first plurality of packets are streamed to the first client device to display a plurality of thumbnail images of a game finder application (multiple thumbnail images of available content are simultaneously displayed)(figs. 4A & 4B; ¶32; ¶54).

With regard to claim 16, Barrett further discloses the first plurality of packets are streamed to the client device to display a plurality of thumbnail images of a game finder application (multiple thumbnail images of available content are simultaneously displayed)(figs. 4A & 4B; ¶32; ¶54), the method further comprising:
receiving a control input from the client device via the network, wherein the control input is generated upon selection of one of the plurality of thumbnail images of the first game (users may select one of the thumbnail feeds to view the feed at full-scale)(¶62); 

compressing, by the shared compressor, the third set of frames for the first game using a second type of compression to output a second plurality of compressed frames (selected feed is presented to the user at full-scale)(¶62–63), wherein the second type of compression is different from the first type of compression (miniaturized feeds use a different compression type since they are reduced resolution and lower bit rate to reduce their size)(¶34); 
generating a second plurality of packets including the second plurality of compressed frames (content may be distributed via the Internet using IP protocol, which requires packetization of the content to be delivered)(¶89–91; ¶94); 
streaming the second plurality of packets via the computer network to the client device; and suspending execution of the game finder application for the client device (selected, full-scale feed is delivered to the user)(¶62–63).

With regard to claim 17, Barrett and Craig each disclose the frame and the additional frames are image frames (all content sources are images) (Barrett; ¶40–41) (Craig; ¶58; ¶76).

With regard to claim 18, Barrett further discloses the frame and the additional frames are audio frames (content sources may be audio)(¶88).

With regard to claim 19, Barrett further discloses streaming the first plurality of compressed frames to one or more storage devices for storage (miniaturized video streams are received by the video-feed UI producer and stored, at least temporarily, for incorporation into the UI and display)(¶77–80).

Claim 3 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Barrett in view of Craig further in view of Hang et al. (US 5,710,595).

With regard to claim 3, Barrett further discloses the first and second sets of frames are compressed using a first type of compression associated with a display of thumbnail images of the first and second games on the client device (feeds are miniaturized to permit presentation of thumbnail feeds)(¶54), the method further comprising: 
receiving a control input from the client device via the network, wherein the control input is generated upon selection of one of the thumbnail images of the first game (users may select one of the thumbnail feeds to view the feed at full-scale)(¶62); 
generating a third set of frames for the first game in response to the reception of the control input (selected full-scale feed is requested)(¶62–63); 
compressing, by the shared compressor, the frames of the third set (full-scale set is requested and generated for the user)(¶62), wherein the frames of the third set are compressed using a second type of compression to output a second plurality of compressed frames (selected feed is presented to the user at full-scale)(¶62–63), wherein the second type of compression is different from the first type of compression (miniaturized feeds use a different compression type since they are reduced resolution and lower bit rate to reduce their size)(¶34); 
generating a second plurality of packets including the second plurality of compressed frames (content may be distributed via the Internet using IP protocol, which requires packetization of the content to be delivered)(¶89–91; ¶94); and 
streaming the second plurality of packets via the computer network to the client device (selected, full-scale feed is delivered to the user)(¶62–63).
Barrett fails to specifically disclose compressing the frames of the third set except for one of the frames. 

	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to compressing the frames of the third set except for one of the frames to improve the quality of video playback by reducing buffer fullness as taught by Hang.

With regard to claim 13, Barrett further discloses the first frame and additional frames are compressed using a first type of compression associated with a display of thumbnail images of the game on the first client device (feeds are miniaturized to permit presentation of thumbnail feeds)(¶54), the method further comprising: 
receiving a control input from the first client device via the network, wherein the control input is generated upon selection of one of the thumbnail images of the game (users may select one of the thumbnail feeds to view the feed at full-scale)(¶62); 
generating a set of frames for the first game in response to the reception of the control input (selected full-scale feed is requested)(¶62–63); 
compressing, by the shared compressor, the frames of the set (full-scale set is requested and generated for the user)(¶62), wherein the frames of the set are compressed using a second type of compression to output a second plurality of compressed frames (selected feed is presented to the user at full-scale)(¶62–63), wherein the second type of compression is different from the first type of compression (miniaturized feeds use a different compression type since they are reduced resolution and lower bit rate to reduce their size)(¶34); 

streaming the second plurality of packets via the computer network to the first client device (selected, full-scale feed is delivered to the user)(¶62–63).
Barrett fails to specifically disclose compressing the frames of the third set except for one of the frames. 
	Hang discloses a similar system for compression of digital video signals (1:14–24).  Hang teaches skipping an appropriate number of frames before beginning compression of a digital video (7:1–16) in order to improve video quality by reducing buffer fullness (2:32–42).  This would have been an advantageous addition to the system disclosed by Barrett and Craig since it would have skipped compression of a frame of the third set of frames, reducing buffer fullness and improving quality of the video provided to the recipients.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to compressing the frames of the third set except for one of the frames to improve the quality of video playback by reducing buffer fullness as taught by Hang.

Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Barrett in view of Craig further in view of Wong et al. (US 2003/0038805).

With regard to claim 20, while the system disclosed by Barrett and Craig shows substantial features of the claimed invention (discussed above), it fails to specifically disclose streaming the first plurality of compressed frames to a third server for display of the game on a second client device.
Wong discloses a similar system for providing a spectator experience for one or more games (Abstract).  Wong teaches streaming game information to a spectator server to for 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to stream the first plurality of compressed frames to a third server for display of the game on a second client device to permit spectators to observe the activity of other users of the system.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sharps et al. (US 2008/0182665) discloses a similar system for recording video from a game and uploading it to a server for subsequent playback (Abstract; ¶23–25).
Craner (US 8,640,166) discloses a similar system for providing users with selectable thumbnail previews of video content and teaches compressing thumbnails using different compression than the source content (Abstract; 19:19–35; 23:67–24:2).
Jensen (US 2006/0287106) discloses a game finder application where users may browse for available games and launch the games from the application (Abstract; ¶35–36; ¶46–49).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON N STRANGE whose telephone number is (571)272-3959.  The examiner can normally be reached on M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 571-270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AARON N STRANGE/Primary Examiner, Art Unit 2419